DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/25/2022 has been received and entered in to the case. 
	Claims 1-20 have been canceled, and claims 21-24 have been considered on the merits. All arguments have been fully considered. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims disclose a method of a high-throughput screening assay for drugs or compounds that would enhance adipogenesis, and the method comprises screening drugs or compounds and screening comprises detecting at least one cell-surface marker selected from the group consisting of CD10, CD141, CD142 and CD200. The claims do not particularly limit how the high-throughput screening assay is carried out and only discloses a single active step of detecting at least one of CD10, CD141, CD142 or CD200.
Thus, the scope of the claimed method is extremely broad to encompass any screening assay including cell-based as well as cell-free assays. The claims do not particularly disclose how the drugs or compounds are elected for the desired outcome of enhancing adipogenesis. The specification does not provide any particular embodiment for the claimed screening assay. Rather the specification merely stated that the cell surface markers are used in a high-throughput screening assay for drugs or compounds that would enhance adipogenesis (para. [0009] of PGPub).
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the scope of the claimed subject matter disclosed in the claims are not clear with regard to the active steps of the claimed method. While the amended claims further limit the method is a high-throughput screening assay, however, there is only a single active step of detecting at least CD10, CD141, CD142 or CD200. There is no limitation how the screening is carried out: Does the screening method require any cells expressing the claimed markers? Is it a cell-free method? How are drugs or compounds screened or selected based on the detecting the cell-surface marker? Is it positive selection or negative selection? The claims or the specification do not particularly disclose how the detection of the claimed cell surface markers  would screen drugs or compounds for activity in enhancing adipogenesis (positive or negative; increased expression?). Clarification is required. 
Claim 22 discloses the compounds converting cells with dysfunctional adipogenic capacity into cells with functional adipogenic capacity. It is not clear if this limitation is directed to the screening assay or the characteristics of the screened compounds. Clarification is required. 

Claim Interpretation
It is noted that claims 21-22 do not disclose any active step or target subject for the detection of the markers, and thus, claims 21-22 are broadly interpreted as a method of high-throughput screening drugs or compounds comprising detecting CD10, CD141, CD142 or CD200. 
The wherein clause of claim 22 refers to the compounds screened and there is no indication that the compounds are used in any part of any active step of the method because there is no active step in the claim.
Accordingly, claims 23-24 are interpreted as a method of high-throughput screening drugs or compounds comprising detecting CD10 and CD141.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bissell et al. (US 2013/0259807) in view of Gronthos et al. (2001, J. Cell. Physiol.; of record) and Gillette et al. (US 2015/0202234; earliest filing date of 8/10/2012) as evidenced by Product information on anti-human CD141 antibody (2012, BioLegend)
Bissell et al. teach a method of screening agents for adipogenesis using pre-adipocytes, and the screening can be high-throughput (paras. 62, 70-71, 119, p.11, claim 1). The pre-adipocytes include any cell types with adipogenic potential (para. 32-33, 99).
Bissell et al. do not teach the step of detecting CD10 and CD141.
Gronthos et al. teach that CD10 is expressed in undifferentiated human adipose stromal cell (Abstract; Table 6), along with other markers. Gronthos et al. compared the marker expression in pre-adipocyte and adipocyte (i.e. before and after adipogenesis) (see Table 5).
Gillette et al. teach that thrombomodulin is a cell surface marker for adipose-derived stem cells (ASCs) (para. 69). It is known in the art that thrombomodulin is CD141 (see BioLegend Product Information).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to detect CD10 and CD141 (thrombomodulin) along with other markers (e.g. adipocyte markers) to determine if the adipose-derived stem cells are induced to adipogenesis with a reasonable expectation of success. As Gronthos et al. teach the detection of surface markers of ASCs before and after differentiation into adipocyte (see Table 5), one skilled in the art would detect/determine the expression of CD10 and CD141 along with other known markers for ASCs along with adipocyte markers to determine if the drug or compound being tested is capable of inducing adipogenesis in the screening method of Bissell et al. (e.g. loss of ASC phenotype before and after drug/compound treatment; negative/positive expression of CD10 and CD141 along with expression of adipocyte markers). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632